Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas for the Best Interest and           Appeal from the County Court of Hopkins
Protection of L.A.                                     County, Texas (Tr. Ct. No. M15-00051).
                                                       Opinion delivered by Chief Justice Morriss,
No. 06-15-00029-CV                                     Justice Moseley and Justice Burgess
                                                       participating.



       As stated in the Court’s opinion of this date, we find reversible error in the order of the
court below. Therefore, we reverse the order for administration of psychoactive medication,
effective immediately.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED JULY 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk